ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, Jimmy Gulledge, appealed the summary denial of his petition for post-conviction relief under Rule 32, A.R.Crim.P. We remanded this cause upon the state’s motion so that the trial court could state its reasons for denying the petition. Gulledge v. State, 616 So.2d 372 (Ala.Cr.App.1993). The trial court has complied with our directions and has filed with this court its reasons for denying the appellant’s petition.
The appellant raises three issues in his petition. He argues that he was tried in absentia, that the trial judge made prejudicial remarks to the jury, and that the evidence offered at trial was insufficient to support a conviction. The trial court stated that the appellant’s claims were barred because they were raised or could have been raised on direct appeal. Rule 32.2(a)(4), (5), A.R.Crim.P.
The appellant admits in his brief supporting the petition that these issues were raised previously and were addressed by this court on direct appeal. Gulledge v. State, 526 So.2d 654 (Ala.Cr.App.1988). The appellant’s petition was correctly denied on procedural grounds because the issues raised were addressed by this court on direct appeal. Rule 32.2(a)(4), A.R.Crim.P.
AFFIRMED.
All the Judges concur.